Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-4, 6, 8, 15-16, 18, 21, 31-32, 34-47, 49, 52 and 54-58 are all the claims.
2.	The preliminary amendment to the specification (filed with a clean and marked-up copy) of 3/16/2020 has been entered.

Election/Restrictions
3.	Applicant’s election without traverse of Group I in the reply filed on 11/17/2021 is acknowledged.
4.	Claims 46-47, 49, 52, and 54-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.
5.	Applicant’s election of species without traverse of cancer in the reply filed on 11/17/2021 is acknowledged. The non-elected invention of Group III (Claims 54-55) is joined for examination.
6.	The non-elected species of Claim 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.
7.	Claims 1-4, 6, 8, 15-16, 18, 21, 31-32, 34-45 and 54-55 are all the claims under examination.
Information Disclosure Statement
8.	The IDS’ of 12/19/2019 and 5/25/2021 have been considered and entered. The initialed and dated 1449 forms are attached.

Specification
9.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Tween, Tris, Biacore, Octet, LTQ-Orbitrap XL, Poros R2, Amicon ultra 15, MabSelect Sure, Stericup, Nanodrop, ProteOn XPR36, Rotor-Gene 6000, Sypro Orange, CaptureSelect, Waters, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b) The table lettering and numbering in the specification is lacking in clarity where different tables are lettered or numbered the same, i.e., Table A cited in [0076] and Table A cited in [0244]; and Table B cited in [0097] and Table B cited in [0247].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-4, 6, 8, 15-16, 18, 21, 31-32, 34-45 and 54-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 1-3, 15, 21, 31-32, and 34-45 are indefinite for the limitation “one or more amino acid stabilizing modifications.” 
The possible biochemical feature(s) that alone or in combination contribute to thermostabilization are varied as to the structure and whether they could affect epitope binding of the Vλ sequence wherein the modifications are comprised. 
The specification teaches at [0110] “In some embodiments, the stabilized chimeric Fabs described herein can be further modified (i.e., by the covalent attachment of various types of molecules) such that covalent attachment does not interfere with the ability of the stabilized chimeric Fab to bind to the epitope of the target antigen. Such modifications include, for example, but not by way of limitation, glycosylation, acetylation, pegylation, phosphorylation, amidation, derivatization by known protecting/blocking groups, proteolytic cleavage, linkage to a cellular ligand or other protein, etc. Any of numerous chemical modifications can be carried out by known techniques, including, but not limited to, specific chemical cleavage, acetylation, formylation, metabolic synthesis of tunicamycin, etc.”
Generic claims 1 and 31 define the subject-matter in terms of the result-to-be-achieved, i.e. amino acid modifications of the Vλ which increase the thermal stability of a Fab comprising the Vλ fused to a Cκ which does explain the solution by way of what the modifications constitute.

b) Claims 1-3, 31-32, 34-45 and 54-55 are indefinite because the extent and localization of stabilizing modifications in the Vλ sequence is not defined in the independent claims. The claims construed in their broadest possible sense, relate to any possible sequence located N-terminally of a Cκ region imparting thermal stability on the construct when combined with an immunoglobulin heavy chain. As such, the mutated Vλ can also be construed as a Vκ chain. The rejection applies to Claim 2 relating to the interface between Vλ and Cκ sequences, without defining the interface. As the precise nature of the interface depends on the method used to determine it, the expression lacks clarity.

c) The term “increase” in defining the thermal stability of the chimeric heterodimeric constructs of Claims 1-4, 6, 8, 15-16, 18, 21, 31-32, 34-45 and 54-55 is a relative term, which renders the claims indefinite. The term “increase” is not defined by the claims and the specification does not provide a standard for ascertaining the requisite degree for the scope of all possible amino acid modifications made to the Vλ sequence. See the rejection set forth above under (a) and inclusive of those residues 80, 83, 85, 105 and 106 of the claims having specific amino acid substitutions or the general modifications thereto. 
USPN 11149094/ USAN 15/997,222 teaches:

[0279] Stability of an antibody is influenced by a number of factors, including (1) core packing of individual domains that affects their intrinsic stability, 5(2) protein/protein interface interactions that have impact upon the HC and LC pairing, (3) burial of polar and charged residues, (4) H-bonding network for polar and charged residues; and (5) surface charge and polar residue distribution among other intra- and inter-molecular forces (Worn and Pluckthun 2001). Potential structure destabilizing residues may be identified based upon the crystal structure of the antibody or by molecular modeling in certain cases, and the 10effect of the residues on antibody stability may be tested by generating and evaluating variants harboring mutations in the identified residues. One of the ways to increase antibody stability is to raise the thermal transition midpoint (Tm) as measured by differential scanning calorimetry (DSC). In general, the protein Tm is correlated with its stability and inversely correlated with its susceptibility to unfolding and denaturation in solution and the degradation processes that depend 15on the tendency of the protein to unfold. Formulation studies suggest that a Fab Tm has implication for long-term physical stability of a corresponding mAb.	

One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
11.	Claims 1-3, 31-32, 34-45 and 54-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The inventive claims relate to the thermal instability of Fab fragments comprising a chimeric light chain composed of variable lambda (Vλ) domain and a constant kappa (Cκ) domain. Structure guided analysis was performed to identify contact amino acid residues at the Vλ/Cκ interface and determine possible incompatibilities. Several hotspot residues were identified, including positions 83, 85 and 105 in the Vλ sequence and stabilizing mutations at these residues were introduced. Tables 3 and 4 show the designed Fab mutants and their increase of Tm (°C) versus the chimeric Fab without the mutations.
	Disclosure in the Specification
The present application does not exemplify variants with modifications/ substitutions only at position 80 (see table 3). 
    PNG
    media_image1.png
    794
    404
    media_image1.png
    Greyscale

The present application furthermore does not show any stabilizing effect for mutations at position 106 alone, i.e., #12 and #13 design identifier (see combination of tables 3 and 4). 

    PNG
    media_image2.png
    513
    1095
    media_image2.png
    Greyscale

	Conclusion
Hence, those data relating to Vλ modifications with only substitutions at positions 80 or 106 alone and having increased thermal stability is NOT sufficiently disclosed in the data of the application as filed in order to place Applicants in possession of the full breadth and scope of the claimed invention. MPEP 2163.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-2, 45 and 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toughiri et al (MABS,vol.8,no.7,25July2016(2016-07-25),pages
1276-1285; IDS 5/25/2021) as evidenced by the specification in view of Jordan et al (Proteins, 77: 832-41 (2009).
	The claims are prima facie obvious over Toughiri as evidenced by the specification in view of Jordan.
	Toughiri teaches Fab constructs produced to evaluate both the cooperative inter-domain interactions and the thermodynamic properties of variable and constant domains within chimeric Fabs. Toughiri teaches the basic construct of the instant invention for a chimeric Fab fragment comprising a chimeric light chain composed of variable lambda (Vλ) domain and a constant kappa (Cκ) domain and a heavy chain composed of CH1 and VH in Figure 1. See instant Claims 1 and 54.

    PNG
    media_image3.png
    244
    409
    media_image3.png
    Greyscale
 The IgGλ/λ/κ Fab of Toughiri is designed from PGT128 (pdb 3TV3) as a representative λ LC Fab shown in Table 1. Toughiri teaches in Figure 5. DSC evaluation of the thermal unfolding of the λ LC-containing PGT128 Fab. Shown in panel (B) are the DSC traces of the wild-type PGT128 Fab
(bottom), Ck-containing PGT128 Fab (middle), and Ca/Cb-containing PGT128 Fab
(top). Because of the ambiguity of the meaning for an “increase” in thermal stability as discussed above, the Tm for the VHCH1/ VλCκ Fab can be construed as overlapping with the wild type construct at a temperature range of between 60-75 degrees. However, the reference implies that chimeric Fabs having a chimeric light chain often exhibit a decrease in thermal stability relative to a Fab comprising the parent lambda light chain. As evidenced by the specification, chimeric Fabs having a chimeric light chain often exhibit a decrease in thermal stability relative to a Fab comprising the parent lambda light chain [0004].
	Toughiri provides motivation to create a construct comprising a VH/ Vλ  domain pairing by teaching that VH/Vλ subunits were stable for all 6 λ LC containing antibodies that were evaluated, e.g., PGT128, and that the less stable Fvs, the VH/Vλ subunits unfolded cooperatively, either in scFv or Fab formats. Such behavior was observed for only one of the 4 VH/Vk scFvs described in this study. Folding cooperativity between VH and Vk can be induced by engineering stronger interactions between VH and Vk; 29 however, such cooperative unfolding appears not to be the norm. Two of the 4 VH/Vk scFv described here formed significant aggregates (pertuzumab and Antibody1k); whereas all 4 of the VH/Vλ scFvs were predominately monodisperse proteins with between 5–15% aggregates when expressed in mammalian cells. There was a trend for the scFvs with Vλ to be more stable (higher Tm). Such behavior may generally lead VH/Vλ scFvs to exhibit less aggregation and solubility issues than VH/Vk scFvs. Thus, the demonstration of improved stability (higher Tm) for VH/Vλ scFv is proof of the utility for the VH/Vλ combination having improved Tm. As evidenced by the specification, there is a need for improved chimeric Fabs 

    PNG
    media_image4.png
    83
    763
    media_image4.png
    Greyscale
and the ordinary artisan would find motivation in the engineering of a chimeric Fab based on the chimeric scfv much less over the overlapping Tm range for the Fabs. The manufacturability is the producing by the engineering of amino acid residues associated with a VH/Vλ Fab that has increased for amount or range of the Tm compared to the parent construct without engineered amino acids at the Vlambda interface. 
The interface of the VλCκ portion of the VHCH1/ VλCκ Fab is unclear as discussed above so is not limited to the Vλ or Cκ domain. The interface of the VλCκ portion of the VHCH1/ VλCκ Fab is unclear as discussed above so is not limited to the Vλ frameworks and/or CDRs, wherein the instant claims place no structural requirements on those elements and which elements would be rendered obvious by Toughrihi in its general and specific disclosure.
	Jordan teaches a hierarchical mutant selection approach based on the stepwise evaluation of the components of the widely accepted Rosetta design energy function to identify a set of stabilizing mutations based on increased buried hydrophobic surface area in Fab constructs not identified by the other computational and theoretical methods used. This combination of structure-based approaches and hierarchical mutant selection criteria is based on physicochemical principles of antibody intradomain interactions, and therefore will be applicable to the engineering of other antibodies to enhance thermal and chemical stability that could lead to optimized manufacturability and shelf life. Jordan teaches the strategy provides a general means for identifying and assessing the value of stability altering mutations, which can be applied to the engineering of other antibody systems or multidomain proteins to enhance thermal and chemical stability leading to optimized manufacturing processes, minimal non-native aggregate formation, and extended product shelf life of therapeutic molecules.
Thus, the incentive/motivation to produce the instant claimed VH/Vλ Fab is based on the need to increase the thermal stability of chimeric VH/Vλ Fabs as well as that of lambda light chains, as evidenced by the specification in combination with Toughiri in view of Jordan, in order to improve their manufacturability. 
	
13.	Claims 31-32 and 34-44 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponomarenko, et al., (ACTA CRYSTALLOGRAPHICA
/D. SECTIOND, BIOLOGICAL CRYSTALLOGRAPHY, vol.341, no.3, 1 March 2014
Pages 807-719 (2014-03-01); IDS 5/25/2021) as evidenced by the specification in view of Jordan et al (Proteins, 77: 832-41 (2009).
	The claims are prima facie obvious over Ponomarenko as evidenced by the specification in view of Jordan.
	Ponomarenko discloses the engineering of an oragnophosphate-metabolizing reactibody (A17) which originally has a lambda variable light chain fused to kappa constant light chain (page 709, right column), i.e. an arrangement as recited in independent claim 1. The study replaces the constant kappa chain by a constant lambda chain to reconstruct the natural Ab structure (page 710, left column). The reconstructed reactibody is called A17A and the original reactibody is called A17k. A17A is shown to be more stable than A17k, as demonstrated by denaturation temperatures (page 716, left column). As evidenced by the specification, chimeric Fabs having a chimeric light chain often exhibit a decrease in thermal stability relative to a Fab comprising the parent lambda light chain [0004].
	Ponomarenko discloses the engineered light chain occurring on a scaffold within the meaning of an Fc constant domain where the engineered Fab is attached to the heavy chain and a non-engineered Fab is attached to the second heavy chain on what is a full length antibody with heavy and light chains (Figure 1). Accordingly, those elements found in instant Claims 34-43 are inherent to the structures of the antibody clones disclosed in the reference. 

    PNG
    media_image5.png
    505
    1013
    media_image5.png
    Greyscale

Ponomarenko discloses the physicochemical (crystallographic, kinetic and thermodynamic) data and the results of artificial epitope mapping for both light-chain variants of A17 show that the replacement of the light-chain constant domain has an effect on the stability and antigen-binding properties of the reactibody, but not on its reactivity.
As evidenced by the specification, there is a need for improved chimeric Fabs 

    PNG
    media_image4.png
    83
    763
    media_image4.png
    Greyscale
and the ordinary artisan would find motivation in the engineering of a chimeric Fab based on Ponomarenko showing the overlapping Tm range for the Fabs. The manufacturability is the producing by the engineering of amino acid residues associated with a VH/Vλ Fab that has increased for amount or range of the Tm compared to the parent construct without engineered amino acids at the Vlambda interface. 
The interface of the VλCκ portion of the VHCH1/ VλCκ Fab is unclear as discussed above so is not limited to the Vλ or Cκ domain. The interface of the VλCκ portion of the VHCH1/ VλCκ Fab is unclear as discussed above so is not limited to the Vλ frameworks and/or CDRs, wherein the instant claims place no structural requirements on those elements and which elements would be rendered obvious by Ponomarenko in its general and specific disclosure.
	Jordan teaches a hierarchical mutant selection approach based on the stepwise evaluation of the components of the widely accepted Rosetta design energy function to identify a set of stabilizing mutations based on increased buried hydrophobic surface area in Fab constructs not identified by the other computational and theoretical methods used. This combination of structure-based approaches and hierarchical mutant selection criteria is based on physicochemical principles of antibody intradomain interactions, and therefore will be applicable to the engineering of other antibodies to enhance thermal and chemical stability that could lead to optimized manufacturability and shelf life. Jordan teaches the strategy provides a general means for identifying and assessing the value of stability altering mutations, which can be applied to the engineering of other antibody systems or multidomain proteins to enhance thermal and chemical stability leading to optimized manufacturing processes, minimal non-native aggregate formation, and extended product shelf life of therapeutic molecules.
Thus, the incentive/motivation to produce the instant claimed VH/Vλ Fab is based on the need to increase the thermal stability of chimeric VH/Vλ Fabs as well as that of lambda light chains, as evidenced by the specification in combination with Ponomarenko in view of Jordan, in order to improve their manufacturability. 

Conclusion
14.	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643